         Case 2:18-cv-02158-KHV Document 645 Filed 02/09/21 Page 1 of 2




                       IN THE UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF KANSAS

D.M., a minor, by and through his next    )
friend and natural guardian,              )
KELLI MORGAN,                             )
                                          )
                               Plaintiff, )                  CIVIL ACTION
v.                                        )
                                          )                  No. 18-2158-KHV
BRIDGET GROVER, PA-C;                     )
DR. GREGORY FAIMON; and                   )
DR. BALA BHASKAR REDDY                    )
BHIMAVARAPU,                              )
                                          )
                              Defendants. )
__________________________________________)

                      ORDER REGARDING TRIAL PROCEEDINGS

       Sequestration of Witnesses. Pursuant to Rule 615, Fed. R. Evid., the Court orders that

witnesses who have not yet testified be prohibited from listening to testimony of other witnesses

by audio transmission from the courthouse and watching or listening to Zoom proceedings of the

trial prior to their testimony.    Witnesses who have already testified are prohibited from

communicating with prospective witnesses about any testimony or proceedings in the trial.

Counsel are responsible for informing their witnesses of this order and enforcing it, and must

promptly inform the Court of any violations. For purposes of this order, “communications”

include all forms of face-to-face, electronic, verbal or internet communications.

       This sequestration order does not apply to communications between attorneys and

witnesses and/or parties.

       Trial Schedule. The Court will inform the jury that it expects the trial last approximately

four weeks.
         Case 2:18-cv-02158-KHV Document 645 Filed 02/09/21 Page 2 of 2




       Voir Dire: In questioning prospective jurors, counsel shall not ask questions about possible

jury instructions or jurors’ opinions about what the law is or ought to be; attempt to indoctrinate

or adjust the attitudes of potential jurors; argue the case; engage in efforts to educate or influence

the jury pool; make special efforts to establish rapport with prospective jurors; question jurors

about anticipated jury instructions or theories of law, or whether jurors agree with them; appeal to

“reptilian” theories discussed in the motions in limine; or allude to any matters which the Court

has precluded in its rulings on the parties’ motions in limine.

       As part of the jury selection process, counsel should be prepared to briefly introduce

themselves, say a few words about their law firm and legal practice, and introduce their clients.

Counsel should also be prepared to identify by name, city of residence and occupation each witness

they intend to call, in the order in which they expect to call them. Plaintiff will furnish this

information to defense counsel by 5:00 p.m. on Sunday, February 14, 2021, so that in describing

their own list, defendants may eliminate duplicates.

       IT IS SO ORDERED.

       Dated this 9th day of February, 2021 at Kansas City, Kansas.

                                               s/ Kathryn H. Vratil
                                               KATHRYN H. VRATIL
                                               United States District Judge




                                                 -2-
